State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    519189
________________________________

In the Matter of ANTHONY
   MEDINA,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DONALD VENETTOZZI, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   McCarthy, J.P., Garry, Lynch and Devine, JJ.

                             __________


     Anthony Medina, Romulus, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner was charged in a misbehavior report with
threats, conspiring to take over an area of the correctional
facility, urging others to participate in actions detrimental to
the facility and creating a disturbance. According to the
misbehavior report, petitioner became loud and disruptive and
began pulling on the metal observation mesh in his cell. This
caused the lock and unlock lights for petitioner's cell to flash
                              -2-                  519189

in the control room. When correction officers responded to his
cell, he continued to yell threats and encourage inmates to "rile
this place up." Following a tier III disciplinary hearing at
which petitioner pleaded guilty with explanation to creating a
disturbance, the Hearing Officer found him guilty of that charge
and not guilty of the remaining charges. The determination was
affirmed upon administrative appeal and this CPLR article 78
proceeding ensued.

      We confirm. Petitioner's plea of guilty with an
explanation precludes a challenge to the sufficiency of the
evidence supporting the determination of guilt (see Matter of
Campbell v Bedard, 123 AD3d 1278, 1278 [2014]; Matter of Ramos v
Annucci, 121 AD3d 1486, 1486 [2014]). Petitioner's remaining
contentions, including that he was denied the assistant of his
choice and that the Hearing Officer improperly denied him access
to the confidential mental health testimony, are unpreserved for
our review given his failure to raise them at the hearing
(see Matter of Robinson v Annucci, 122 AD3d 981, 982 [2014];
Matter of Abrams v Fischer, 109 AD3d 1030, 1031 [2013]).

     McCarthy, J.P., Garry, Lynch and Devine, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court